DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voice communication with Michael Curry on 08/10/2022.
The application has been amended as follows: 

1. 	A device, comprising: 
a first magnetic layer; 
a templating structure on the first magnetic layer, the templating structure including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.4 and not more than 0.6, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and 
a second magnetic layer epitaxially grown on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound.

10. 	The device of claim 1, further comprising: 
an additional magnetic layer; and 
a tunneling barrier layer between the additional magnetic layer and the at least one of the first magnetic layer and the second magnetic layer.

12. 	A device, comprising: 
a plurality of memory elements, each of the plurality of memory elements including: 
a first magnetic layer; 
a templating structure on the first magnetic layer, including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.47 and not more than 0.54, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and 
a second magnetic layer epitaxially grown on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound, the second magnetic layer being in contact with the templating structure and being magnetic as-deposited at room temperature.

13. 	A method, comprising: 
providing a first magnetic layer; 
providing a templating structure on the first magnetic layer, the templating structure including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.4 and not more than 0.6, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and 
providing a second magnetic layer epitaxially grown on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound.

19. 	The method of claim 13, further comprising: 
providing an additional magnetic layer; and 
providing a tunneling barrier layer between the additional magnetic layer and the at least one of the first magnetic layer and the second magnetic layer.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Takahashi (US 10,121,497), discloses and teaches a device, comprising: a first magnetic layer (12); a templating structure (13) on the first magnetic layer, the templating structure including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.4 and not more than 0.6, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and a second magnetic layer (16) on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound (see Takahashi, FIG. 10, column 9 lines 45 to column 10, line 40). The prior art of records, individually or in combination, do not disclose nor teach “a second magnetic layer epitaxially grown on the templating structure” in combination with other limitations as recited in claim 1.
The prior art of record, Wang (US 2021/0125651), discloses and teaches a device, comprising: a plurality of memory elements, each of the plurality of memory elements including: a first magnetic layer (1032); a templating structure (1033) on the first magnetic layer, including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.47 and not more than 0.54, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and a second magnetic layer on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound, the second magnetic layer (1034) being in contact with the templating structure and being magnetic as-deposited at room temperature (see Wang, FIG. 10, [0072]-[0073]). The prior art of records, individually or in combination, do not disclose nor teach “a second magnetic layer epitaxially grown on the templating structure” in combination with other limitations as recited in claim 12.
The prior art of record, Freitag (US 11,127,420), discloses and teaches a method, comprising: providing a first magnetic layer (30); providing a templating structure (40) on the first magnetic layer, the templating structure including D and E, a ratio of D to E being represented by D1-xEx, with x being at least 0.4 and not more than 0.6, E including a main constituent, the main constituent including at least one of Al, Ga, and Ge, E including at least fifty atomic percent of the main constituent, D including at least one constituent that includes Ir, D including at least 50 atomic percent of the at least one constituent, the templating structure being nonmagnetic at room temperature; and providing a second magnetic layer (50) on the templating structure, at least one of the first magnetic layer and the second magnetic layer including at least one of a Heusler compound and an L10 compound (see Freitag, FIG. 4, column 6, lines 19-63). The prior art of records, individually or in combination, do not disclose nor teach “a second magnetic layer epitaxially grown on the templating structure” in combination with other limitations as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811